[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The City of Waterbury ("City"), the plaintiff's employer who paid him workman's compensation here seeks to intervene in this third party action brought by the plaintiff, John Kennelly ("Kennelly") against the alleged tortfeasor, Tracy Nealy. Since more than thirty (30) days have elapsed since Kennelly's notice to the town clerk, Kennelly objects to intervention.
The notice to the City reads as follows:
      "This in [sic] notice to you that John Kennelly has commenced an action against Tracy Nealy in the Superior Court for the Judicial District of Waterbury."
In Wilson v. Shepperd, 216 Conn. 533, our Supreme Court held a notice sufficient if it gave notice that (1) the employee's action has been brought and (2) Of the court to which the writ was returnable. The Court went on at page 540 to hold the Winslow notice sufficient since Winslow notified his employer of the third party action and the Court to which the writ was returnable and since the notice notified the employer that Winslow was an employee of the employer.
Here the notice fails to notify the City that Kennelly was an employee of the City and since the fact of employment is required by Winslow, the Court will grant the City's motion to intervene.
/s/ McDonald, J. McDONALD